DETAILED ACTION
Applicant's response to the Office Final Action filed on 11/15/2021 is acknowledged.
Applicant amended claim 1.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/7/2021 has been entered.
	
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Wang et al. (US 2018/0151679), discloses removing (see Fig. 4 and paragraph 0027) the second gate spacer 127c (Fig. 4) using an etching process to form a first opening 211 (Fig. 4, paragraph 0028), wherein the etching process uses an etching solution (see paragraph 0027), and wherein the first opening 211 (Fig. 4) exposes at least one surface (surface of 105b in Fig. 4) of the source/drain region (105a-105c in Fig. 4) but fails to disclose the first opening exposes a sidewall of the first gate spacer and a horizontal surface of the first gate spacer below a top surface of the first gate spacer. Additionally, the prior art does not teach or suggest a method comprising: the first opening exposes a sidewall of the first gate spacer and a horizontal surface of the first gate spacer below a top surface of the first gate spacer in combination with other elements of claim 1.
In addition, a closest prior art, Byun et al. (US 2018/0012775), discloses removing (see Fig. 13 and paragraph 0080) the second gate spacer 108a (Fig. 12, paragraph 0080) using an etching process, wherein the removing the second gate spacer forms first openings 122 (Fig. 
Furthermore, the following is an examiner’s statement of reasons for allowance: a closest prior art, Lee et al. (US 2019/0043959), discloses forming a dummy gate 210 (Fig. 18, paragraph 0116); depositing a second spacer layer 224 (Fig. 18, paragraph 0116) over the first spacer layer 132D (Fig. 18); depositing a third spacer layer 136 (Fig. 18, paragraph 0116) over the second spacer layer 224 (Fig. 18); and epitaxially growing source/drain regions 114 (Fig. 19, paragraph 0092) on opposite sides of the dummy gate 210 (Fig. 18) adjacent -1-Substitute SpecificationClean CopyAttorney Docket No. TSMP20191455US00the third gate spacers 136 (Fig. 19) but fails to disclose after the replacing the dummy gate, removing the second gate spacer and the third gate spacer using an etching process at a temperature less than 0 °C, the removing the second gate spacer and the third gate spacer forming a void exposing surfaces of the first gate spacer and the source/drain regions in combination with other elements of claim 14.

A closest prior art, Wang et al. (US 2018/0151679), discloses a method comprising: forming a gate stack 110a (Fig. 3, paragraph 0020) over a substrate 115 (Fig. 3, paragraph 0020); forming a first gate spacer 123a (Fig. 3, paragraph 0015) on sidewalls of the gate stack 105 (Fig. 4); forming a second gate spacer 127a (Fig. 3, paragraph 0015) on sidewalls of the first gate spacer 123a (Fig. 3); epitaxially growing a source/drain region (105a-105c in Fig. 3, paragraph 0020) adjacent the gate stack 110a (Fig. 3); and removing (see Fig. 4 and paragraph 0027) the second gate spacer 127c (Fig. 4) using an etching process to form a first opening 211 
In addition, a closest prior art, Byun et al. (US 2018/0012775), discloses a method comprising: forming a gate stack 105 (Fig. 2, paragraph 0020) over a substrate 100 (Fig. 2, paragraph 0020); forming a first gate spacer 106a (Fig. 4, paragraph 0055) on sidewalls of the gate stack 105 (Fig. 4, paragraph 0020); forming a second gate spacer 108a (Fig. 4, paragraph 0055) on sidewalls of the first gate spacer 106a (Fig. 4); removing (see Fig. 13 and paragraph 0080) the second gate spacer 108a (Fig. 12, paragraph 0080) using an etching process, wherein the removing the second gate spacer forms first openings 122 (Fig. 13, paragraph 0035); and depositing a first dielectric layer 130 (Fig. 15, paragraph 0040) sealing the first openings 122 (Fig. 15) and defining a gas spacer 122 (Fig. 15, paragraph 0040) on sidewalls of the first gate spacer 106a (Fig. 15) but fails to teach epitaxially growing source/drain regions on opposite sides of the gate stack; and wherein during the etching process, a solid etch film is formed on surfaces of the gate stack, the first gate spacer, and the source/drain regions and a liquid etch film is formed on surfaces of the second gate spacer as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 9-13 depend on claim 8.
Furthermore, a closest prior art, Lee et al. (US 2019/0043959), discloses a method of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813